United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2005
                                   ___________

Scott Peter Zenanko,                    *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota
                                        *
David R. Crist, Warden,                 * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: May 14, 2001

                                  Filed: June 15, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Scott Zenanko appeals the district court’s1 denial of his petition for a writ of
habeas corpus, 28 U.S.C. § 2254(a). We affirm.

     On the night of October 2, 1994, Zenanko secretly approached Michael
Barhorst’s apartment near Brainerd, Minnesota. Barhorst discovered Zenanko

      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota, adopting the report and recommendation of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
scratching at the screen door to the apartment. As Barhorst unlatched the door,
Zenanko rushed in. Zenanko drew a serrated, double-bladed knife and stabbed
Barhorst and his brother, Thomas, multiple times. The Barhorsts died from their
wounds on the kitchen floor. Zenanko also discovered Cindy Shepard (the fiancée of
Michael Barhorst) hiding behind a bedroom door. He tried to stab her, but she
managed to escape to a neighbor’s house. Shepard had rebuffed Zenanko’s romantic
advances some months before she met, and became engaged to be married to, Michael
Barhorst.

       A jury convicted Zenanko of premeditated murder, felony murder, attempted
premeditated murder, and burglary, and he was sentenced to multiple life sentences.
The Minnesota Supreme Court affirmed Zenanko’s conviction, State v. Zenanko, 552
N.W.2d 541 (Minn. 1996), and later denied him post-conviction relief, Zenanko v.
State, 587 N.W.2d 642 (Minn. 1998).

        On April 12, 1999, Zenanko petitioned for a writ of habeas corpus in federal
court. His petition stated four distinct claims: (1) prosecutorial misconduct during the
grand jury proceedings; (2) withholding of exculpatory evidence; (3) erroneous
evidentiary rulings by the state trial court; and (4) ineffective assistance of trial counsel.
The district court adopted the ruling of a magistrate judge denying Zenanko a writ of
habeas corpus. The court later granted a certificate of appealability on the second,
third, and fourth claims.

       Zenanko defaulted his claims that the prosecution withheld exculpatory evidence
and that his lawyer rendered constitutionally ineffective assistance of counsel in state
court. He has failed to demonstrate actual innocence, or cause-and-prejudice, to excuse
those defaults and thus we need not discuss the merits of those claims. See Coleman
v. Thompson, 501 U.S. 722, 749-50 (1991). Finally, Zenanko’s claim of erroneous
evidentiary rulings by the state trial court does not rise to the level of a due process
violation because the alleged errors were insufficient to infect the entire trial process

                                             -2-
with bias. See Turner v. Armontrout, 845 F.2d 165, 169 (8th Cir. 1988). We therefore
affirm without extended discussion the district court’s decision to deny Zenanko a writ
of habeas corpus. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-